Citation Nr: 0004420	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  98-06 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for arthritis of both 
hands as secondary to a service-connected fracture of the 
left elbow with degenerative arthritis. 

2. Entitlement to service connection for a neck disorder as 
secondary to service-connected residuals of head injury.  

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
low back pain claimed as spinal disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1974 to 
January 1975, May 1976 to February 1977 and April 1980 to 
December 1980.  

This appeal arose from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO denied the veteran's claims 
of entitlement to service connection for arthritis of both 
hands as secondary to a service-connected fracture of the 
left elbow with degenerative arthritis, and entitlement to 
service connection for a neck disorder as secondary to a 
service-connected head injury.  The RO also determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for low back pain 
claimed as spinal disc disease.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

In a VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in August 1998, the veteran asserted that he was 
"claiming" injuries to his head, brain damage, a 
personality disorder, arthritis, memory loss, loss of 
hearing, and damage done from surgery that left his right 
hand deformed and painful.  These matters are referred to the 
RO for initial consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In a VA Form 9 submitted in April 1998 the veteran indicated 
that he wanted a hearing before a Member of the Board at the 
local VA office.  He also stated that he wanted a local 
hearing at the Los Angeles RO.  In a VA Form 9 received in 
August 1998, he requested a hearing before a Member of the 
Board at the local VA office.  

By letter dated January 19, 1999, the RO informed the veteran 
that his requested Board hearing was scheduled for February 
12, 1999.  The RO asked the veteran to fill out and return a 
form waiving the 30-day notification period for the hearing.  
The form stated that if it was not signed and returned within 
seven days, the hearing would be canceled.  However, the 
veteran would remain on the list for a future hearing.  The 
veteran did not sign and return the form or appear for his 
scheduled hearing before the Board.  

From the facts of record, it appears that the veteran was not 
afforded the required 30-day notice of his hearing before the 
Board.  38 C.F.R. § 19.76 (1999).  Moreover, although 
according to information sent to the veteran by the RO the 
Board hearing was presumably canceled when the veteran did 
not return a form waiving the 30-day period, he was to remain 
on the list for a later hearing.  In either case, the veteran 
has not been provided with the Board hearing that he 
requested and he has not specifically withdrawn his hearing 
request.  Moreover, the Board does not find in the 
regulations authority for the RO to cancel a hearing without 
affording another opportunity for a hearing, as the letter 
states would be provided, if the veteran fails to waive the 
30 day notification, and the information sent to the veteran 
would reasonably lead him to believe that he would be given 
an opportunity to appear before a member of the Board in the 
RO at a future date.

Therefore to ensure that the veteran is afforded due process 
the Board is deferring adjudication of the issues on appeal 
pending a remand of the case to the RO for further 
development as follows:  

1.  A hearing for the veteran before a 
member of the Board at the Los Angeles, 
California RO should be scheduled.  The 
veteran should be notified of his option 
of electing a videoconference hearing.  
Notice of any hearing scheduled should be 
given not less than 30 days prior to the 
hearing unless the veteran affirmatively 
and voluntarily waives such notice.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


